Title: To James Madison from John Dick, 10 March 1815
From: Dick, John
To: Madison, James


                    
                        Sir,
                        New-orleans 10: March, 1815.
                    
                    I deem it to be my duty to inform You of the total Suppression of the federal judiciary in this district, by military force, and of the arrest and confinement of the district judge and myself, by the Same power. The causes

leading to events So novel and So unexpected I will take the liberty to detail, leaving it to yourself, Sir, to judge, whether the conduct of the commander of the 7: military district has been unwarrantable and oppressive, or whether it was dictated by necessity, or is justifiable by law.
                    On the 5: inst. application was made to the Hon. Dominick A. Hall, district Judge, for a writ of habeas Corpus in the case of an individual, a member of the State Legislature, not subject to militia duty, nor amenable to military law, who had been imprisoned for an alledged violation of the rules and articles of war, by communicating, through the press, certain Strictures on a general order, directing all french subjects to quit New-Orleans and not to approach nearer to it than Baton-Rouge. This writ had not been Suspended by Congress nor by the State Legislature: it was demandable of right, and the judge, I conceive, had no discretion—he was bound to issue it, which he did. The fact of his having done So was no Sooner known at head-Quarters than an order was given for his arrest and confinement; and, to the astonishment and dismay of the city, a strong guard conveyed him to the military barracks on the night of the 5: instant. At that period the district Court had been in Session but a few days, after an unusually long vacation, arising from the invasion of the State and the consequent Suspension of all judicial proceedings. The business of the United-States in the court, had, from various Causes, accumulated, and was then considerable and important. The termination of one class of cases, indeed, (those arising from the captures made from the Pirates of Barataria in August,) was deemed peculiarly important to the navy department here, which, it was Stated by the Agent, was in want of funds, and would be greatly relieved by the proceeds of those Cases, hung up uselessly in Court for want of a decision. The existence of this necessity for the courts resuming its functions, the injury that the public Service and the community in general sustained from their Suspension, Seemed to require it of me as a duty to endeavour to effect the liberation of the judge. In pursuance of this impression, on the day previous to that on which the Barataria cases had been Set down for trial, the 8: Inst., I made application to a State judge for a writ of habeas Corpus, in order to have judge Hall brought before him, and, if possible, discharged. On the writ being presented to the officer commanding the barracks—he referred to the commanding General, who denied the jurisdiction of the State judge and immediately ordered him, for issuing the writ, and me, for praying for it, to be arrested and confined. The order, as far as it respected myself, has been executed, and I now Occupy an appartment in the military barracks, awaiting the turn of events, or the caprice of the commanding General to be released.
                    The ground assigned by General Jackson for conduct which I must, until better instructed, deem an outrage upon the Constitution and the law, and a violation of the rights of the citizen and of a Co-ordinate branch of the

government, is the operation of martial law, declared by him to exist. This code, he alledges, annuls all others: the city of new-orleans is a Camp, and its military possession, as Such, Suspends the power and arrests the operations of the judiciary.
                    I am highly Sensible of the merits and Services of Genl. Jackson, of his general propriety of conduct, and of the excellence of his intentions; and I am little disposed to ascribe the acts recited to his own unbiased views.
                    Amid a people who manifested but one Sentiment in the moment of the utmost danger, and that Sentiment devotion to the country, he has been taught to believe there exist plots, combinations, and conspiracies against his authority.
                    The chief promoter of opinions So unfounded and So unjust I have no hesitation in Saying is Mr. Edward Livingston, who has been acting in the capacity of an aid de camp, and who is generally near the person of the general. This gentleman has Serious Cause of complaint against the citizens of new-orleans, and against the Stubbornness and integrity of the laws. He it is that has fashioned plots, and moulded conspiracies in the receptacles of a heated immagination, he it is that has advised and advocated the erection of a military code upon the ruins of the civil.
                    I have reason to apologize, Sir, for intruding directly upon You with this hasty, feeble, and contracted Account of our present situation in new-orleans. I deemed it my duty, however, to do So, and for the Correctness of my statements, as far as they go, I appeal to every reflecting and dispassionate citizen, who has witnessed the events and considered the causes; and, especially, I appeal to time. I have the honour to be, with Sentiments of the highest respect and consideration, Sir, Your most obedient and most humble Servant,
                    
                        John Dick,Attorney of the United Statesfor the Louisiana District.
                    
                